DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I comprising Figures 1-18 and encompassing claims 1-17 in the reply filed on 11/28/2022 is acknowledged.  The traversal is on the ground(s) that claim 1 clearly recites “an open-front storage box removably positioned on the shelf”.  This is not found persuasive because applicant’s elected species I comprises the included, open-front storage box removably positioned on the shelf and that open-front storage box (500) is shown disposed within the chassis (300) of the dispensing unit (100) in Figure 3B. Applicant is requesting to add alternative open-front storage boxes as shown in Figures 21-23 in addition to the specific variant as shown in Figure 3b.  As recited in the restriction requirement the invention comprises three distinct inventions defined as Species I, II and III.  The Applicant is required to elect only one to the three distinct inventions.
Thus, the requirement is still deemed proper and is therefore made FINAL.


Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 61/815,045; 14/259,621 and 15/629,890 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In specific, the structure of the RFID antenna and RFID reader as claimed, is not disclosed in the prior-filed applications.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  

Therefore, the limitations “a first removable section over said first planar RFID antenna, and said floor wall panel further comprises a second removable section over said second planar RFID antenna” as recited in claim 1 lines 11-12, must be shown or the feature(s) canceled from the claim(s).  

Therefore, the limitations “wherein said open-front storage box further comprises a modular unit configured for insertion into and removal from said chassis” as recited in claim 1 line 15, must be shown or the feature(s) canceled from the claim(s).  (Currently, the open-front storage box is the modular unit (500; open front storage box 500 is a modular unit insertable into the refrigerator cabinet as a unit; Para. [0064])).

Therefore, the limitations “wherein each said slot is sized to receive one of said dispensing shelves” as recited in claim 3 line 3, must be shown or the feature(s) canceled from the claim(s).  

Therefore, the limitations “wherein an exterior face of said floor wall panel is positioned above at least some of said guide tabs on said first shelf,” as recited in claim 4 line 1, must be shown or the feature(s) canceled from the claim(s).  (Applicant’s drawings do no show exterior face of said floor wall panel is positioned above at least some of said guide tabs on said first shelf.)

Therefore, the limitations “a door panel slidably mounted to an exterior of said top wall panel of said storage box” as recited in claim 13 lines 1-3, must be shown or the feature(s) canceled from the claim(s).  

Therefore, the limitations “a chassis release bar pivotably mounted on the interior of said chassis” as recited in claim 15 lines 2-3, must be shown or the feature(s) canceled from the claim(s).  The chassis release bar is not pivotably mounted on the interior of said chassis but rather the chassis release bar 304 is mounted to intermediate drawer assembly.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 are objected to because of the following informalities:  

Claim 1 recites the limitations “an open-front storage box” in line 6 and “said storage box” in line 8.  It is unclear as to whether the storage box is referring to the open-front storage box (500) or a different storage box.  Appropriate clarification is required.
Claim 1 recites the limitations “said storage box” in line 8. Prior in the claim, the limitations recite “an open-front storage box” in line 6.  It is suggested the limitations be amended to read --said open-front storage box-- to maintain uniformity in names of the cited members. 
Claim 1 recites the limitations “said RFID antenna” in line 13. and “said storage box” in line 8.  It is suggested the limitations be amended to read --a RFID antenna--.

Claim 1 recites the limitations “said open interior space” in line 14-15. It is unclear as to whether the open interior space is referring to the open cavity of the chassis or a different open interior space.  Appropriate clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,8,9,11-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dearing (US 7,791,479) in view of Yan (CN 202063310 U).

Referring to claims 1,11 and 12.  Dearing discloses a refrigerated storage and dispensing unit (Figure 6; Col. 8 lines 2-3), comprising:
a refrigerator cabinet (230; Figure 6);
a chassis (240) positioned on an interior of said refrigerator cabinet (230) having walls (280,242,284,286 and 288) defining an open cavity (290) on an interior of said chassis (240; Figure 9);
at least one shelf (shelf disposed between members 290 as shown in Figure 9) affixed to said walls of said chassis (240) within said open cavity (290); and 
an open-front storage box (242) removably positioned on said at least one shelf (see member 242 in Figure 9) and having a back wall panel (bottom panel), two side wall panels (left and right side walls of 242), a floor wall panel (front panel of 242), and a top wall panel (back wall of 242) and defining an open interior space (interior volume of 242) accessible through a front of said storage box (through the top wall of 242), 
wherein said open-front storage box (242) further comprises a modular unit (302) configured for insertion into and removal from said chassis (member 302 can be installed in 242 and inserted into or removed from the chassis); (See multiple drawings objections above regarding).
Dearing further discloses a refrigerated cabinet door (236; Figure 6) having a first planar RFID antenna (262) positioned within one of said side wall panels (wall of door), and a second planar RFID antenna (263) positioned within said floor wall panel (wall of door), wherein said one of said side wall panels (wall of door) further comprises a first removable section over said first planar RFID antenna (removable member 272), and said floor panel (wall of door) further comprises a second removable section over said second planar RFID antenna (removable member 272), and wherein said RFID antenna (262) and said RFID reader (256) are configured to read RFID tags (tags 272; figure 13) on products (products 270; Figure 13) positioned within said open interior space of said open-front storage box.
Dearing does not disclose the open-front storage box as comprising a first planar RFID antenna and a second planar RFID antenna positioned within said floor wall panel and side panels and further comprising a first removable section over a first planar RFID antenna, and said floor panel further comprises a second removable section over said second planar RFID antenna.
Yan discloses a turnover mail box (Figure 1) wherein a open-front storage box (1; Figure 1) having a first planar RFID antenna (3; Figure 2) positioned within one of said side wall panels (side walls), and a second planar RFID antenna (3) positioned within said floor wall panel (side panel in an instant the box is rotated 90 degrees clockwise), wherein said one of said side wall panels further comprises a first removable section over said first planar RFID antenna, and said floor panel further comprises a second removable section over said second planar RFID antenna (RFID card slot is further provided with a detachable cover plate of clamping (not shown), that is, the cover is movable, which is convenient for taking and placing RFID card, so when the RFID card is damaged, can be changed, continuously using the turnover box; Para. [0024]), and wherein said RFID antenna and said RFID reader (reader 256 disposed in the door of Dearing; the applicant does not specifically recite the reader is disposed of the open front storage box) are configured to read RFID tags (tags 3; Figure 1) on products (products 270; Figure 13 of Dearing) positioned within said open interior space of said open-front storage box (1; Figure 1).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Dearing to have included the open-front storage box as comprising a first planar RFID antenna and a second planar RFID antenna positioned within said floor wall panel and side panels and further comprising a first removable section over a first planar RFID antenna, and said floor panel further comprises a second removable section over said second planar RFID antenna as taught by Yan because the RFID antennas disposed on the open-front storage box would allow the open-front storage box to retro fit existing non RFID read dispenser to become RFID readable compartments.
Furthermore, providing removable covers for the first planar RFID antenna, and the second planar RFID antenna would allow the RFID antenna to be protected from damage and in cases where the RFID antennas are damaged, the antennas can be replaced by removing the protective covers thus allowing continuous use of the open-front storage box.
It would have been further obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Dearing in view of Yan to have included at least one RFID antenna and at least one RFID reader on the storage boxs stored within the chassis because positioning the least one RFID antenna and at least one RFID reader on the individual storage box would allow the at least one RFID antenna and at least one RFID reader to be positioned closer to the stored articles within the storage box thus providing an improved RFID signal gain and detection by the RFID reader. 

Referring to claim 2.  Dearing discloses a refrigerated storage and dispensing unit (Figure 6; Col. 8 lines 2-3), comprising:
a second shelf (shelf 282; Figure 9) affixed to said walls of said chassis (288 and 286) within said open cavity (interior of 290); and a plurality of product dispensing cartridges (242) removably positioned on said second shelf (shelf 282; Figure 9), each said product dispensing cartridge (242) further comprising a vertical housing holding (vertical space between separators 302) a plurality of product units (270; Figure 9) and a dispensing drawer (drawer of 242 with handle 300) configured for horizontal movement out of said housing (vertical space between separators 302), wherein each said product dispensing cartridge (242) is configured to sequentially dispense a
single one of said product units (270) upon each horizontal extension (length of 242 as seen in Figure 9) of said dispensing drawer (drawer of 242 with handle 300) from a fully closed position to a fully open position (cartridge 242 inserted into chassis 242 and cartridge 242 removed from chassis 242).

Referring to claim 3.  Dearing discloses a refrigerated storage and dispensing unit (Figure 6; Col. 8 lines 2-3), comprising each of said first (shelf of 240 positioned between members 290; Figure 9) and second shelves (shelf 282) further comprising cartridge guide tabs (vertical interior and portion of exterior walls 288 and 286) extending upward from each said shelf (shelf 282) and defining a plurality of slots (cavity space between exterior walls of 288 and 286 and the central partitioning wall in the center of 240; Figure 9), wherein each said slot is sized (sized to receive two member 242 in each quarter of 240) to receive one of said dispensing shelves.

	Referring to claim 4.  Dearing discloses a refrigerated storage and dispensing unit (Figure 6; Col. 8 lines 2-3), wherein an exterior face of said floor wall panel (top face of 282) is positioned above at least some of said guide tabs on said first shelf (vertical interior and portion of exterior walls 288 and 286)(claimed subject matter not shown as claimed, see drawing objection above).

Referring to claims 8 and 9.  Dearing discloses a refrigerated storage and dispensing unit (Figure 6; Col. 8 lines 2-3), comprising:
a control compartment (compartment configured to house controller 256; Figure 6) and each of said first and second shelves (shelve between 290 and 282; Figure 9) further comprising sensors (262) configured to detect dispensing of product units (removal of product) from one of said dispensing cartridges (242), wherein said control compartment (compartment configured to house controller 256; Figure 6) is in data communication (through electromagmatic spectrum) with said sensors (262) and said RFID reader (256) to monitor product inventory within said storage box (240) and said dispensing cartridges (242).

Referring to claim 13.  Dearing discloses a refrigerated storage and dispensing unit (Figure 6; Col. 8 lines 2-3), comprising a door panel (236; Figure 6) slidably mounted to an exterior of said top wall panel (at edge adjacent 232; not shown in Applicant’s drawings) of said storage box, and pivotable over a front of said storage box (see Figure 6).

Referring to claim 14.  Dearing discloses a refrigerated storage and dispensing unit (Figure 6; Col. 8 lines 2-3), wherein said chassis (240) is removable from said refrigerator cabinet (230; Figure 6).

Referring to claims 17.  Dearing discloses a refrigerated storage and dispensing unit (Figure 6; Col. 8 lines 2-3), comprising:
wherein said back wall panel includes a plurality of perforations (permiter space between 240 and exterior 230) configured to allow airflow from an interior of said refrigerator cabinet into said storage box (see Figure 6).

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dearing (US 7,791,479) in view of Yan (CN 202063310 U) and further in view of Schifman (US 8,308,414).

Referring to claim 7.  Dearing in view of Yan do not disclose the storage box is slidable onto said first shelf over least some of said slots.
Schifman discloses a dispensing apparatus (Figure 3) wherein a storage box (44; Figure 5) is slidable onto said first shelf (102; Figure 10) over least some of said slots (100).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Dearing in view of Yan to have included the storage box as being slidable onto the first shelf over at least some of the slots as taught by Schifman because a storage box engaging slots on a shelf would allow for a storage box to be slid into position without contacting the side walls of the dispenser.

Allowable Subject Matter
Claims 5,6,10 and 15-16 would be allowable if rewritten to overcome the drawing and claim objections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651